Citation Nr: 0218818	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  02-15 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for status post excision 
of shotgun pellets from lower left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June to August 1965.

This appeal arises from an April 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which denied entitlement 
to service connection for status post excision of shotgun 
pellets from the lower left leg.  The veteran appealed 
this determination.


REMAND

In a VA Form 9 (Substantive Appeal) received in September 
2002, the veteran indicated that he desired a hearing 
before a traveling Member of the Board of Veterans' 
Appeals (Board).  As the veteran has appropriately 
submitted a request for a Travel Board hearing, the Board 
must remand this case to the RO so that such a hearing can 
be scheduled.

Accordingly, the case is remanded for the following:

The RO should schedule the appellant 
for the next available hearing before a 
traveling Member of the Board.  He and 
his representative should be notified 
of the time and date of this hearing at 
his last reported address.  The 
notification letter should be enclosed 
in the appropriate file for review by 
the Board.

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision 
of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).



